IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 45563/45564

STATE OF IDAHO,                                 )
                                                )   Filed: June 21, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
SHAUN P. KELLY,                                 )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Judgments of conviction and aggregate sentences of life with thirty-five years
       determinate for delivery of a controlled substance with infliction of great bodily
       injury enhancement, unlawful possession of a firearm, and felony eluding a peace
       officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       In these consolidated cases, Shaun P. Kelly pled guilty to delivery of a controlled
substance with an infliction of great bodily injury enhancement and unlawful possession of a
firearm.   Idaho Code §§ 37-2732(a)(1)(A), 19-2520B, and 18-3316(1) (Docket No. 45563).
Kelly also pled guilty to felony eluding a peace officer, I.C. § 49-1404(2) (Docket No. 45564).
The district court sentenced Kelly to a unified term of life with twenty-five years determinate for
delivery of a controlled substance, with the infliction of great bodily injury enhancement; a
consecutive five-year determinate sentence for unlawful possession of a firearm; and a

                                                1
consecutive five-year determinate sentence for felony eluding a peace officer. Kelly appeals
asserting that the district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kelly’s judgments of conviction and sentences are affirmed.




                                                   2